Citation Nr: 1605822	
Decision Date: 02/16/16    Archive Date: 03/01/16

DOCKET NO.  09-05 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD), to include as secondary to a service-connected disability.

2.  Entitlement to a total disability evaluation based on individual unemployability as a result of service connected disabilities (TDIU).

3.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or housebound status.


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active military service from August 1966 to August 1968, to include service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In December 2014, the Board denied the claims for entitlement to an earlier effective date for the grant of service connection for PTSD, entitlement to a rating in excess of 50 percent for PTSD, and entitlement to a rating in excess of 20 percent for diabetes.  The Board remanded the claims reflected on the title page for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  

The issues of entitlement to TDIU and SMC based on the need for aid and attendance or housebound status are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's currently diagnosed major depressive disorder with psychosis, panic attacks, dementia, and psychotic disorder were aggravated by his service-connected PTSD.



	(CONTINUED ON NEXT PAGE)



CONCLUSION OF LAW

The criteria for service connection for acquired psychiatric disorder, to include major depressive disorder with psychosis, panic attacks, dementia, and psychotic disorder, have been met.  38 U.S.C.A §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits. U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); see 38 C.F.R. § 3.159  (2012).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  In this decision, the Board grants the claim for service connection major depressive disorder with psychosis, panic attacks, dementia, and psychotic disorder, which constitutes a complete grant of those benefits sought on appeal.  A discussion of VA's duty to notify and assist is unnecessary.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disability which is aggravated by a service connected disability.  

In order to prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability; (2) evidence of a service connected disability; and (3) medical nexus evidence establishing a connection between the service connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).

The Veteran contends that he suffers from an acquired psychiatric disorder either as a result of his active service or secondary to his service connected PTSD.  The Board notes that he was granted service connection for PTSD by a November 2008 rating decision.

At the time of his March 1966 intake examination, the Veteran had a normal psychiatric examination.  His STRs contain no evidence of any psychiatric symptoms, complaints, or treatment during his active service.  At his exit examination, he had a normal psychiatric examination.

The record contains no evidence of any psychiatric complaints, treatment, or diagnosis until almost thirty years after his separation from service.  In 1993, the Veteran was diagnosed with adjustment disorder and the physician noted it was appropriate for him to get treatment for anxiety and depression.  In May 1995, he reported having panic attacks.  A court eventually ordered that he be moved to Chestnut Grove Assisted Living for six months.  However, his guardian had him remain there afterwards as she did not want him to resume consuming alcohol.

The Veteran was afforded a VA examination in August 2013.  The examination consisted of a review of the Veteran's claims file, an interview of the Veteran, and a mental status examination of the Veteran.  The examiner reported that psychotic disorder and dementia were not known to be directly caused by PTSD.

A VA examiner reviewed the Veteran's claims file in March 2015 and opined that the Veteran's acquired psychiatric disorders, other than PTSD, were less likely than not incurred in or caused by the Veteran's active service.  The examiner noted that the Veteran's depression, panic attacks, dementia, and psychotic disorder were all diagnosed after 1993.  The examiner reported that given the dates of onset and treatment history, these acquired psychiatric disorders were not directly related to service.  However, the examiner opined that the Veteran's major depressive disorder with psychosis, panic attacks, dementia, and psychotic disorder were at least as likely as not aggravated by his service-connected PTSD.  The examiner based his opinion on the diathesis stress model, which proposes stress from a number of discrete and chronic factors plays a significant role in how psychopathology develops.

In short, the examiner determined that there was no evidence linking the Veteran's multiple psychiatric disorder to his active service.  There was likewise no evidence establishing a causal relationship between his current psychiatric disorder and his service connected PTSD.  However, it was determined that these disorders were aggravated by his PTSD as contemplated by 38 C.F.R. § 3.310(a).  The March 2015 VA examiner's opinion is given great probative value as he explained the reasoning behind the opinion and grounded his conclusion in the medical evidence of record.

The decision made in Amberman v Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) is germane and should be discussed.  In that case, the Federal Circuit case agreed with the Veterans Court's holding in Esteban v. Brown, 6 Vet. App. 259   (1994) as to when 38 C.F.R. § 4.14  is and is not for application.  Id. at 1381.  In Esteban, a facial injury had resulted in that individual suffering disfigurement, painful scars, and muscle damage that made it difficult to chew.  As summarized in Amberman, "[b]ecause each diagnostic code dealt with different symptoms (cosmetic issues, pain, and difficulty chewing, respectively), the Veterans Court held that they did not constitute the "same disability" or "same manifestation," and therefore section 4.14 was inapplicable."  Amberman, 570 F.3d at 1381 (citing Esteban, 6 Vet. App. at 261-62).  The Federal Circuit agreed with the Veteran's Court's holding in Esteban that the critical element in assigning separate ratings is that none of the symptomatology of any of the conditions is duplicative or overlapping with the symptomatology of another condition.  Id.   

The statement of interest in Amberman, is "bipolar affective disorder and PTSD could have different symptoms and it could therefore be improper in some circumstances for VA to treat the separately diagnosed conditions as producing only the same disability."  Id. at 1381.  In the instant case, there is evidence suggesting the Veteran's current 50 percent rating for PTSD does not necessarily encompass all of his psychiatric symptoms/complaints.  

Accordingly, the criteria for service connection for major depressive disorder with psychosis, panic attacks, dementia, and psychotic disorder have been met.  The Veteran's claim is granted.


ORDER

Service connection for an acquired psychiatric disorder, to include major depressive disorder with psychosis, panic attacks, dementia, and psychotic disorder, is granted.



REMAND

As the Veteran has been granted service connection for an acquired psychiatric disorder, now to include PTSD, major depressive disorder with psychosis, panic attacks, dementia, and psychotic disorder, the Board finds that the issues of entitlement to TDIU and SMC need to be remanded.  The RO must reevaluate and recalculate the Veteran's psychiatric disability rating in light of this grant.  Such may influence the outcome of the of the TDIU and SMC claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

The RO should reevaluate and recalculate the Veteran's disability rating for a psychiatric disorder and adjudicate the issues of entitlement for TDIU and entitlement to SMC.  Then, readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


